[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER AFTER HEARING AS TO ARBITRATION. STAY AND RECEIVER
 I
After a careful reading of paragraph 18 of the partnership agreement and the submissions by the parties, the court concludes that the language is clear and unequivocal. The involvement of the American Arbitration Association is conditioned upon the two arbitrators, one of whom is chosen by each party, being unable to agree on a third arbitrator. That has not occurred.
Therefore, the court orders the arbitration to proceed with the two arbitrators chosen by the parties selecting a third.
 II
In view of the order as to the arbitration, proceedings in this case CT Page 2168 are stayed till further order of court.
 III
Under the circumstances prevailing, the court finds that a receiver should be appointed. The parties will be given until February 28, 2002 to submit a name they can agree on. Otherwise, the court will name the receiver.
  ___________________ Anthony V. DeMayo Judge Trial Referee